United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-7064                                                September Term, 2020
                                                                       1:20-cv-01425-UNA
                                                       Filed On: December 2, 2020
Brud Rudolph Rossman,
            Appellant

       v.

Miriam Sewell, Rehabilitation Services
Administration, et al.,
             Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Pillard, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s June 8, 2020 order
dismissing appellant’s complaint be affirmed. The district court correctly concluded that
appellant’s complaint was frivolous. See 28 U.S.C. § 1915(e)(2)(B); Hagans v. Lavine,
415 U.S. 528, 536-37 (1974).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk